The single member awarded compensation to the employee on the basis of total disability from April 18, 1964, to February 1, 1965, and for partial incapacity from the latter date to June 1, 1965. The reviewing board adopted the findings and decision of the single memb.er with the exception of that portion of the award to the employee which was based on four months of partial incapacity. From a decree in accordance with the reviewing board’s decision the employee appealed. There was no error. Evidence before the single member permitted the finding that the employee was not partially incapacitated between February 1 and June 1, 1965. Certain evidence admitted over the employee’s objection was cumulative and any error that occurred in admitting other evidence from an investigator was harmless.

Decree affirmed.